Citation Nr: 0117076	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  97-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and if so whether the reopened claim 
should be granted.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for additional low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  
Jurisdiction over the matter was subsequently transferred to 
the Detroit, Michigan, RO.  The veteran was afforded a 
personal hearing before an RO Hearing Officer in December 
1998.  In March 2001, a hearing was held at the Detroit RO 
before the undersigned member of the Board.  Transcripts of 
the hearings have been associated with the claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1995, the RO 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for PTSD.

2.  The evidence received since the August 1995 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for PTSD.





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2000), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  

While the RO appears to have reopened the veteran's claim for 
service connection for PTSD and considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet.App. 1 (1995).

Service connection for PTSD was denied in an unappealed 
rating decision in November 1989.  The specified basis for 
the RO's denial in November 1989 was that the veteran had 
failed to submit any evidence pertaining to a verifiable in-
service stressor.  In this regard, the RO noted that the 
veteran had failed to respond to an August 1989 letter which 
requested that he provide a detailed description of his 
stressors. 

Thereafter, in an unappealed rating action dated in August 
1995, the RO determined that the veteran had failed to submit 
new and material evidence to reopen the claim for service 
connection for PTSD.  The RO noted that the most recent 
medical evidence of record failed to show a diagnosis of 
PTSD.  

The evidence considered at the time of the November 1989 and 
August 1995 rating decisions included service medical 
records, service personnel records, medical records from 
various VA and non-VA health care providers, and the report 
of an August 1995 VA PTSD examination.  Significantly, the 
service medical records contain no pertinent complaint or 
abnormal finding and no diagnosis of PTSD or any other 
psychiatric disorder.  His service personnel records reflect 
that his Military Occupational Specialty was Engineer 
Equipment Repairman, and that he received the National 
Defense Service Medal, the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal with Device 60, three 
Overseas bars, and a Sharpshooter badge.  No other 
decorations, medals, or badges are listed.  

A discharge summary from the Columbia VA Medical Center 
(VAMC) dated in August 1989 shows that the veteran was 
diagnosed as having alcohol dependence and a history of 
treatment for PTSD.  Treatment notes from Phelps County 
Regional Medical Center also show treatment for alcohol 
dependence.  The report of the August 1995 VA examination 
indicates that the veteran reported being exposed to 
traumatic events throughout his life, including during his 
active service.  However, the examiner found that the veteran 
did not meet the criteria for a diagnosis of PTSD because he 
did not for persistently re-experience any traumatic event.  
He was, instead, diagnosed as with alcohol abuse and history 
of poly substance abuse, in remission.

The evidence received by VA after the August 1995 decision 
includes a November 1996 Report of Psychological Assessment, 
which shows diagnoses of major depression versus dysthymic 
disorder, PTSD (likely arising from civilian life and 
beginning in childhood), and alcohol and poly-drug 
dependence, in early remission.  Similarly, outpatient 
treatment records the Columbia VAMC and Knoxville VAMC dated 
between July 1996 and October 1997 reflect that the veteran 
has been receiving routine psychiatric treatment for 
complaints of PTSD.  A June 1997 treatment note indicates 
that the veteran was diagnosed with alcohol dependence, PTSD, 
and substance induced mood disorder.  In other words, there 
is some evidence that the veteran has been diagnosed as 
having PTSD.

More importantly, the evidence received since the August 1995 
decision includes additional information pertaining to the 
veteran's in-service stressor.  The veteran testified in 
December 1998 and March 2001 that his PTSD was the result of 
receiving a gunshot wound to the head.  However, rather than 
occurring in a combat setting, he said the attack occurred 
when he was on leave.  The incurrence of this in-service 
stressor is clearly supported by the evidence of the record.

Specifically, with regard to this in-service stressor, the 
Board notes that an August 1969 in-service treatment note 
reflects that the veteran was seen for complaints of head 
pain, and that he had been wounded by a bullet three weeks 
earlier.  Further, as part of a September 1973 claim for 
service connection for the residuals of a gun shot wound to 
the head, a discharge summary from St. Joseph Mercy Hospital 
shows that the veteran was admitted to that facility in June 
1969 after he was accidentally shot with a 22 caliber pistol, 
which lacerated his scalp.  A police report dated in June 
1969 documents the incident.  Finally, the RO issued an 
administrative decision in December 1973 that held that the 
injury received from the gunshot wound occurred while the 
veteran was on authorized leave and as a result of an 
altercation that was not the fault of the veteran.

The testimony rendered by the veteran identifies an in-
service stressor, which has been verified.  This testimony is 
not cumulative or redundant of the evidence previously of 
record since the veteran had not previously alleged this 
stressor in support of his claim for service connection for 
PTSD.  Moreover, this evidence and the current competent 
evidence of are so significant that they must be considered 
in order to fairly decide the merits of the claim.  
Specifically, the evidence added to the record includes 
evidence that the veteran has PTSD which may be the result of 
an in-service stressor.  Accordingly, reopening of the 
veteran's claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing law 
is applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran maintains that he has PTSD as a result of 
receiving a gunshot wound to the head during authorized 
leave.  

As discussed above, the November 1996 Report of Psychological 
Assessment diagnosed the veteran as having PTSD.  The 
examiner indicated, however, that the veteran's PTSD most 
likely arose from civilian life and began in his childhood.  
It is not clear from the report whether the examiner 
considered the veteran's stressor of being shot in the head 
while on authorized leave was an event that took place during 
the veteran's civilian life or military life.  Therefore, the 
Board believes that the veteran should be afforded a VA 
psychiatric examination to determine if he has PTSD and if so 
whether it is the result of a service stressor or stressors.  

The veteran also contends that cervical spine disability and 
additional low back disability are etiologically related to 
his military service.  He asserts that an in-service fall not 
only resulted in his service-connected herniated nucleus 
pulposus but also caused him to develop disability of the 
cervical and other disorders of the lumbosacral spine.  
Alternatively, the veteran argues that the degenerative 
changes of the cervical and lumbosacral segments of his spine 
were caused by his service-connected herniated nucleus 
pulposus.

The Board observes that the veteran was afforded a VA 
orthopedic examination in December 1997.  The examiner 
diagnosed cervical degenerative joint disease and opined that 
there was no likely relationship between the cervical 
degenerative joint disease and the veteran's service-
connected herniated nucleus pulposus.  This opinion is 
inadequate for rating purposes because a likely causal 
relationship is not required to establish entitlement to 
service connection.  Moreover, the examiner failed to address 
whether the veteran's cervical degenerative joint disease was 
directly related to his active military service.  The 
examiner also opined that the veteran's earlier service-
connected herniated nucleus pulposus at the upper lumbar 
level "could" predispose him to earlier degeneration of his 
lumbar spine than would otherwise be expected.  This opinion 
is not adequate for adjudication purposes because the 
examiner provided no assessment of the degree of probability 
that the degenerative changes are etiologically related to 
the service-connected low back disability. 

The status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  Therefore, the examining physician 
should be contacted and asked to provide an addendum to his 
December 1997 examination report that properly addresses the 
etiology of the veteran's cervical and low back disabilities.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should advise the veteran that 
he may submit additional medical evidence 
which he believes is supportive of any of 
his pending claims.

2.  The RO should request that the 
veteran submit the names and addresses 
for all VA and non-VA medical care 
providers who may possess additional 
records supportive of his pending claims.  
After securing any necessary releases, 
the RO should attempt to obtain a copy of 
all indicated records, which are not 
already of record, and permanently 
associate them with the claims file.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

4.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine if he has PTSD 
which is etiologically related to his 
military service.  Any indicated studies, 
tests and evaluations should be 
performed.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made. The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect that such a review of the claims 
folders was made.

The veteran should be notified of the 
date, time, and place of the examination 
in writing, and a copy of the 
notification letter should be included in 
the claims folders.

5.  Then, if the physician who performed 
the VA orthopedic examination on December 
6, 1997, is available, the RO should ask 
that physician to review the claims 
folder and address the questions stated 
below.  If that physician is unavailable, 
the RO should schedule the veteran for a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of each 
currently present cervical spine disorder 
and each currently present low back 
disorder other than the currently 
service-connected herniated nucleus 
pulposus at S1-2.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folders were 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results 
and a review of the claims folders, 
the examiner should provide an 
opinion with respect to each 
currently present disorder of the 
neck and low back (other than the 
currently service-connected 
herniated nucleus pulposus at S1-2) 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or 
was caused or chronically worsened 
by the service-connected herniated 
nucleus pulposus S1-2.  If the 
examiner believes that any disorder 
of the cervical spine or low back 
was aggravated by the service-
connected herniated nucleus 
pulposus, the examiner should 
attempt to identify the extent of 
disability due to aggravation.  

The rationale for each opinion 
expressed must also be provided.

The veteran should be notified of the 
date, time, and place of the examination 
in writing, and a copy of the 
notification letter should be included in 
the claims folders.

6.  Then, the RO should review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

8.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



